
	
		II
		Calendar No. 1099
		110th CONGRESS
		2d Session
		S. 547
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 12, 2007
			Mr. Voinovich (for
			 himself, Mr. Akaka,
			 Mr. Levin, Mrs.
			 McCaskill, and Mr. Carper)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			October 1 (legislative day, September 17),
			 2008
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To establish a Deputy Secretary of Homeland
		  Security for Management, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Effective Homeland Security Management
			 Act of 2007.
		2.Deputy Secretary of Homeland Secretary for
			 Management
			(a)Establishment and successionSection 103 of the Homeland Security Act of
			 2002 (6 U.S.C. 113) is amended—
				(1)in subsection (a)—
					(A)in the subsection heading, by striking
			 Deputy
			 Secretary and inserting Deputy
			 Secretaries;
					(B)by striking paragraph (6);
					(C)by redesignating paragraphs (2) through (5)
			 as paragraphs (3) through (6), respectively; and
					(D)by striking paragraph (1) and inserting the
			 following:
						
							(1)A Deputy Secretary of Homeland
				Security.
							(2)A Deputy Secretary of Homeland Security for
				Management.
							;
				and
					(2)by adding at the end the following:
					
						(g)Vacancies
							(1)Vacancy in office of secretary
								(A)Deputy secretaryIn case of a vacancy in the office of the
				Secretary, or of the absence or disability of the Secretary, the Deputy
				Secretary of Homeland Security may exercise all the duties of that office, and
				for the purpose of section 3345 of title 5, United States Code, the Deputy
				Secretary of Homeland Security is the first assistant to the Secretary.
								(B)Deputy secretary for
				managementWhen by reason of
				absence, disability, or vacancy in office, neither the Secretary nor the Deputy
				Secretary of Homeland Security is available to exercise the duties of the
				office of the Secretary, the Deputy Secretary of Homeland Security for
				Management shall act as Secretary.
								(2)Vacancy in office of deputy
				secretaryIn the case of a
				vacancy in the office of the Deputy Secretary of Homeland Security, or of the
				absence or disability of the Deputy Secretary of Homeland Security, the Deputy
				Secretary of Homeland Security for Management may exercise all the duties of
				that office.
							(3)Further order of successionThe Secretary may designate such other
				officers of the Department in further order of succession to act as
				Secretary.
							.
				(b)ResponsibilitiesSection 701 of the Homeland Security Act of
			 2002 (6 U.S.C. 341) is amended—
				(1)in the section heading, by striking
			 Under
			 Secretary and inserting Deputy Secretary of Homeland
			 Security;
				(2)in subsection (a)—
					(A)by inserting The Deputy Secretary of
			 Homeland Security for Management shall serve as the Chief Management Officer
			 and principal advisor to the Secretary on matters related to the management of
			 the Department, including management integration and transformation in support
			 of homeland security operations and programs. before The
			 Secretary;
					(B)by striking Under Secretary for
			 Management and inserting Deputy Secretary of Homeland Security
			 for Management;
					(C)by striking paragraph (7) and inserting the
			 following:
						
							(7)Strategic planning and annual performance
				planning and identification and tracking of performance measures relating to
				the responsibilities of the Department.
							;
				and
					(D)by striking paragraph (9), and inserting
			 the following:
						
							(9)The integration and transformation process,
				to ensure an efficient and orderly consolidation of functions and personnel to
				the Department, including the development of a management integration strategy
				for the Department.
							;
				and
					(3)in subsection (b)—
					(A)in paragraph (1), by striking Under
			 Secretary for Management and inserting Deputy Secretary of
			 Homeland Security for Management; and
					(B)in paragraph (2), by striking Under
			 Secretary for Management and inserting Deputy Secretary of
			 Homeland Security for Management.
					(c)Appointment, evaluation, and
			 reappointmentSection 701 of
			 the Homeland Security Act of 2002 (6 U.S.C. 341) is amended by adding at the
			 end the following:
				
					(c)Appointment, evaluation, and
				reappointmentThe Deputy
				Secretary of Homeland Security for Management—
						(1)shall be appointed by the President, by and
				with the advice and consent of the Senate, from among persons who have—
							(A)extensive executive level leadership and
				management experience in the public or private sector;
							(B)strong leadership skills;
							(C)a demonstrated ability to manage large and
				complex organizations; and
							(D)a proven record in achieving positive
				operational results;
							(2)shall—
							(A)serve for a term of 5 years; and
							(B)be subject to removal by the President if
				the President—
								(i)finds that the performance of the Deputy
				Secretary of Homeland Security for Management is unsatisfactory; and
								(ii)communicates the reasons for removing the
				Deputy Secretary of Homeland Security for Management to Congress before such
				removal;
								(3)may be reappointed in accordance with
				paragraph (1), if the Secretary has made a satisfactory determination under
				paragraph (5) for the 3 most recent performance years;
						(4)shall enter into an annual performance
				agreement with the Secretary that shall set forth measurable individual and
				organizational goals; and
						(5)shall be subject to an annual performance
				evaluation by the Secretary, who shall determine as part of each such
				evaluation whether the Deputy Secretary of Homeland Security for Management has
				made satisfactory progress toward achieving the goals set out in the
				performance agreement required under paragraph
				(4).
						.
			(d)IncumbentThe individual who serves in the position
			 of Under Secretary for Management of the Department of Homeland Security on the
			 date of enactment of this Act—
				(1)may perform all the duties of the Deputy
			 Secretary of Homeland Security for Management at the pleasure of the President,
			 until a Deputy Secretary of Homeland Security for Management is appointed in
			 accordance with subsection (c) of section 701 of the Homeland Security Act of
			 2002 (6 U.S.C. 341), as added by this Act; and
				(2)may be appointed Deputy Secretary of
			 Homeland Security for Management, if such appointment is otherwise in
			 accordance with sections 103 and 701 of the Homeland Security Act of 2002 (6
			 U.S.C. 113 and 341), as amended by this Act.
				(e)ReferencesReferences in any other Federal law,
			 Executive order, rule, regulation, or delegation of authority, or any document
			 of or relating to the Under Secretary for Management of the Department of
			 Homeland Security shall be deemed to refer to the Deputy Secretary of Homeland
			 Security for Management.
			(f)Technical and conforming
			 amendments
				(1)Other referenceSection 702(a) of the Homeland Security Act
			 of 2002 (6 U.S.C. 342(a)) is amended by striking Under Secretary for
			 Management and inserting Deputy Secretary of Homeland Security
			 for Management.
				(2)Table of contentsThe table of contents in section 1(b) of
			 the Homeland Security Act of 2002 (6 U.S.C. 101(b)) is amended by striking the
			 item relating to section 701 and inserting the following:
					
						
							Sec. 701. Deputy Secretary of
				Homeland Security for
				Management.
						
						.
				(3)Executive scheduleSection 5313 of title 5, United States
			 Code, is amended by inserting after the item relating to the Deputy Secretary
			 of Homeland Security the following:
					
						Deputy Secretary of Homeland Security for
				Management.
						.
				
	
		October 1 (legislative day, September 17),
		  2008
		Reported without amendment
	
